DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
 
Status of Claims 
Claim 4 is cancelled.  Claims 1 and 10 are amended.  Claims 1-3 and 5-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PG Pub. 20190072244) in view of Hiromasa (JP 2624993 B2).
Regarding claim 1, Masuda discloses a projection device, comprising: a light source (array light source 311A of fig. 2), a wavelength conversion element (fluorescent member 4 including a wavelength conversion element 41 of fig. 2), an optical engine module (color separation device 32 of fig. 1), a projection lens module (projection optical device 36 of fig. 1), and a filter element (second filter 52 of fig. 1), wherein 
the light source is configured to emit a first light beam (para. 0050; array light source 311A emits, for example, excitation light (blue light BL) having a peak wavelength in a wavelength region from 440 to 480 nm); 
the wavelength conversion element (41) is disposed on a transmission path of the first light beam (illustrated in fig. 2), and the wavelength conversion element is configured to convert the first light beam into a second light beam (para. 0060; excitation light BLc from the pickup optical system 316 is incident on the wavelength conversion element 41 of the fluorescent member 4. The wavelength conversion element 41 converts a portion of the excitation light BLc to fluorescence YL containing red light and green light. The fluorescence YL has a peak wavelength in a wavelength region from 500 to 700 nm.); 
the optical engine module (32) is disposed on a transmission path of the second light beam from the wavelength conversion element (para. 0061; the fluorescence YL emitted from the wavelength conversion element 41 passes through the pickup optical system 316), the optical engine module (32) being configured to convert the second light beam to form an image beam (illumination light WL is emitted from the illumination device 31 and is incident onto the light modulation devices 34 to form images); 
the projection lens module (36) is disposed on a transmission path of the image beam from the optical engine module (illustrated in fig. 1); 
the filter element (52) is removably disposed on the transmission path of the second light beam or the image beam (para. 0076; filter 52 as a high-pass filter are color filters (cinema filters) that are insertably and removably disposed respectively on the optical paths of the red light LR), and 
a wavelength separation element (dichroic mirror 322 of fig. 1), disposed on the transmission path of the second light beam (Yellow light), wherein the wavelength separation element has a first cut-off wavelength above 600nm (dichroic mirror 322 allows red light to be transmitted through, which is above 600nm), and the filter element (52) has a second cut-off wavelength above 600nm (illustrated in fig. 5 denoted as Z2), and the first cut-off wavelength (578 nm in the yellow wavelength region) of the wavelength separation element (322) is less than the second cut-off wavelength of the filter element (para. 0092; second filter 52 attenuates the light at the wavelength not reaching the second threshold 595 nm in the yellow wavelength region).
Masuda discloses the claimed invention except wherein the wavelength separation element is configured to be rotated according to a rotation axis, instead of the wavelength separation element having translational movement.  Hiromasa discloses the rotatable wavelength separation element (rotary filter 43 of figs. 15 and 16) having rotational movement (illustrated in figs. 15 and 16; and pg. 5 12th para. A rack 114 is provided on one side of the slider 109, and a pinion 117 rotated by a motor 116 fixed to the housing side of the light source device 1 is engaged with the rack 114. By rotating the motor 116 in the forward and reverse directions, the rack 114 and the pinion 117 are rotated.  The rotary filter 43 is inserted into and removed from the optical path of the light source 41 via the. Note that the filter moving means 45 is constituted by the motor 116, the slider 109, and the like.) which is an equivalent known in the art.  Therefore, because these two movement structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an actuator having rotational movement for an actuator having translational movement.

Regarding claim 7, Masuda discloses wherein the filter element (52) is removably disposed on the transmission path of the second light beam (the light that is emitted as “WL” from the illumination device 31 of fig. 1 is the “second light”), the projection device further comprising: an actuating mechanism (para. 0087; drive section (not shown) is attached to the second filter 52), adapted to drive the filter element to move or rotate onto or away from the transmission path of the second light beam (illustrated in fig. 1 the double headed arrows indicating movement in both directions).

Regarding claim 8, Masuda discloses wherein the filter element (52) is removably disposed on the transmission path of the second light beam (the light that is emitted as “WL” from the illumination device 31 of fig. 1 is the “second light”), the projection device further comprising: a light homogenizing element (integrator optical system 317 of fig. 2), disposed on the transmission path of the second light beam from the wavelength conversion element (illustrated in fig. 2; the integrator 317 is placed on the transmission path of the emitted light from the wavelength conversion device 41) and located between the wavelength conversion element (41) and the optical engine module (32), the second light beam (WL) from the light homogenizing element (317) being transmitted to the optical engine module (32).
Masuda fails to teach wherein the second light beam that is transmitted to the optical engine after passing through the filter element; however, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to change the location of the optical filter prior to the optical engine in order to adjust the second light beam prior to color separation thereby increasing the purity of each wavelength prior to color separation.


Regarding claim 10, Masuda discloses a color gamut switching method of a projection device (projector 1 of fig. 1), comprising: 
providing a filter element (filter 52 of fig. 1) that is suitable for the projection device, the projection device comprising a light source (array light source 311A of fig. 2), a wavelength conversion element (wavelength conversion element 41 of fig. 1), an optical engine module (color separation device 32 of fig. 1), a projection lens module (projection lens 36 of fig. 1), a wavelength separation element (dichroic mirror 322 of fig. 1), and the filter element (52), the light source being configured to provide a first light beam (para. 0050; array light source 311A emits, for example, excitation light (blue light BL), the wavelength conversion element (41) being disposed on a transmission path of the first light beam (illustrated in fig. 2) and configured to convert the first light beam to form a second light beam (para. 0060; excitation light BLc from the pickup optical system 316 is incident on the wavelength conversion element 41 of the fluorescent member 4. The wavelength conversion element 41 converts a portion of the excitation light BLc to fluorescence YL containing red light and green light. The fluorescence YL has a peak wavelength in a wavelength region from 500 to 700 nm.), the wavelength separation element (322) being disposed on a transmission path of the second light beam (illustrated in fig. 1), the optical engine module (32) being disposed on the transmission path of the second light beam (illustrated in fig. 1) and configured to convert the second light beam to form an image beam (illumination light WL is emitted from the illumination device 31 and is incident onto the light modulation devices 34 to form images), wherein the filter element is removably disposed on the transmission path of the second light beam or a transmission path of the image beam (para. 0076; filter 52 as a high-pass filter are color filters (cinema filters) that are insertably and removably disposed respectively on the optical paths of the red light LR); 
wherein the wavelength separation element (322) has a first cut-off wavelength above 600nm (dichroic mirror 322 allows red light to be transmitted through, which is above 600nm), and the filter element (52) has a second cut-off wavelength above 600nm (illustrated in fig. 5 denoted as Z2), and the first cut-off wavelength (578 nm in the yellow wavelength region), and the (578 nm in the yellow wavelength region) of the wavelength separation element (322) is less than the second cut-off wavelength of the filter element (para. 0092; second filter 52 attenuates the light at the wavelength not reaching the second threshold 595 nm in the yellow wavelength region); 
determining that the projection device is set in a first mode or a second mode (para. 0089; When an operating section (not shown) provided in the projector 1 is operated, in the state where the normal mode is selected, by the user to select the cinema mode, the control device CU moves (disposes) the first filter 51 and the second filter 52 from the storage section SP onto the optical paths. Due to this, the color gamut of a projection image can be expanded.), wherein a color gamut area of the projection device set in the first mode is greater than a color gamut area of the projection device set in the second mode (para. 0089; When an operating section (not shown) provided in the projector 1 is operated, in the state where the normal mode is selected, by the user to select the cinema mode, the control device CU moves (disposes) the first filter 51 and the second filter 52 from the storage section SP onto the optical paths. Due to this, the color gamut of a projection image can be expanded.); 
after confirming that the projection device is set in the first mode (para. 0088; cinema mode), moving or rotating the filter element to the transmission path of the second light beam or the image beam (para. 0089); and after confirming that the projection device is set in the second mode (para. 0088; normal mode), moving or rotating the filter element away from the transmission path of the second light beam or the image beam (para. 0090; normal mode is selected, in the state where the cinema mode is selected, through the operation of the operating section by the user, the first filter 51 and the second filter 52 are stored in the storage section SP from the optical paths. Due to this, the brightness of the projection image can be ensured.).
Masuda discloses the claimed invention except wherein the wavelength separation element is configured to be rotated according to a rotation axis, instead of the wavelength separation element having translational movement.  Hiromasa discloses the rotatable wavelength separation element (rotary filter 43 of figs. 15 and 16) having rotational movement (illustrated in figs. 15 and 16; and pg. 5 12th para. A rack 114 is provided on one side of the slider 109, and a pinion 117 rotated by a motor 116 fixed to the housing side of the light source device 1 is engaged with the rack 114. By rotating the motor 116 in the forward and reverse directions, the rack 114 and the pinion 117 are rotated.  The rotary filter 43 is inserted into and removed from the optical path of the light source 41 via the. Note that the filter moving means 45 is constituted by the motor 116, the slider 109, and the like.) which is an equivalent known in the art.  Therefore, because these two movement structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an actuator having rotational movement for an actuator having translational movement.

Regarding claim 11, Masuda discloses wherein the first mode or the second mode is set as a preset mode through a user interface (para. 0089; states…” in the state where the normal mode is selected, by the user to select the cinema mode…”, implicitly discloses the mode operation is a preset operation).


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PG Pub. 20190072244) and Hiromasa (JP2624993 B2) as applied to claim 1 above, and further in view of Lin et al. (CN106896494 (A)).
Regarding claims 2 and 3, Masuda as modified by Hiromasa discloses a projection device comprising a wavelength conversion element (41) and a filter element (52).
Masuda as modified by Hiromasa fails to teach wherein the filter element has at least two cut-off bands within a wavelength range of 430nm to 700nm.
Lin discloses a switching notch filter wherein the filter element (notch filter; pg. 2 7th para) has at least two cut-off bands (illustrated in fig. 1) within a wavelength range of 430nm to 700nm (fig. 1); further, wherein the at least two cut-off bands comprise a band of 497mn to 504nm (485nm and 505nm; pg. 2 7th para) and a band of 592nm to 603nm (560nm and 600nm; pg. 2 7th para).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Masuda and Hiromasa with the notch filter of Lin in order to provide the projection device with different modes by using different color quantity ratio to define the difference of different modes (Lin; pg. 2 2nd para).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PG Pub. 20190072244) and Hiromasa (JP2624993 B2) as applied to claim 1 above, and further in view of WU (US PG Pub. 20190369476).
Regarding claim 5, Masuda as modified by Hiromasa discloses a projection device comprising a wavelength conversion element (41) and a filter element (52).
Masuda as modified by Hiromasa fails to explicitly teach wherein the filter element comprises a first filter layer and a second filter layer, the first filter layer has a first cut-off band within a wavelength range of 430nm to 700nm, the second filter layer has a second cut-off band within a wavelength range of 430nm to 700nm, and the first cut-off band is different from the second cut-off band.
WU discloses projection device comprising a switching notch filter device wherein the filter element (notch filter 130 of fig. 1A) comprises a first filter layer (first coating layer 132a of fig. 4C) and a second filter layer (second coating layer 132b of fig. 4C), the first filter layer has a first cut-off band within a wavelength range of 430nm to 700nm (illustrated in fig. 4A), the second filter layer has a second cut-off band within a wavelength range of 430nm to 700nm (illustrated in fig. 4A), and the first cut-off band is different from the second cut-off band (illustrated in fig. 4A).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Masuda and Hiromasa with the notch filter of Lin in order to provide the projection device with different modes by using different color quantity ratio to define the difference of different modes (Lin; pg. 2 2nd para).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PG Pub. 20190072244) and Hiromasa (JP2624993 B2) as applied to claim 1 above, and further in view of Yanagisawa (US PG Pub. 20100053558).
Regarding claim 6, Masuda as modified by Hiromasa discloses a projection device comprising a wavelength conversion element (41) and a filter element (52).
Masuda as modified by Hiromasa fails to teach wherein the filter element is removably disposed on the transmission path of the image beam from the projection lens module.
Yanagisawa discloses a projector comprising a filter element (color filter 74a of fig. 1) post the projection lens (projection lens 60 of fig. 1) wherein the filter element is removably (para. 0058; user can remotely control the operation of the driver 78 to move the movable member 74 to the first or second operating position at a necessary timing.) disposed on the transmission path of the image beam from the projection lens module (para. 0025; the optical filter is positioned and exposed in the optical path on the light exiting-side of the projection unit).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Masuda and Hiromasa with the movable color filter of Yanagisawa in order to improve color reproducibility by positioning the color filter as the optical filter in the optical path (Yanagisawa; para. 0013).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PG Pub. 20190072244) and Hiromasa (JP2624993 B2) as applied to claim 1 above, and further in view of Ogawa et al. (US PG Pub. 20040246448).
Regarding claim 9, Masuda as modified by Hiromasa discloses a projection device comprising a wavelength conversion element (41) and a filter element (52).
Masuda as modified by Hiromasa fails to teach wherein the filter element is removably disposed on the transmission path of the image beam, the projection device further comprising: an actuating mechanism, adapted to drive the filter element to move or rotate onto or away from the transmission path of the image beam.
Ogawa discloses a projection device comprising an optical filter (optical filter 500 of fig. 13) wherein the filter element (500c) is removably disposed on the transmission path of the image beam (para. 0154; moving mechanism 510C moves the optical filter between the projection lens and the cross dichroic prism), the projection device further comprising: an actuating mechanism (moving mechanism 510C of fig. 13), adapted to drive the filter element to move or rotate onto or away from the transmission path of the image beam (illustrated in fig. 13).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical filter of Masuda and Hiromasa placing it on the path of the image beam as illustrated by Ogawa in order to reduce or prevent a contrast degradation of a projected image and reduce color unevenness (Ogawa; para. 0155). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        14 November 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882